   Case 3:14-cv-02477-MWB-MA Document 168 Filed 05/05/20 Page 1 of 1




            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

TONY L. MUTSCHLER,                             No. 3:14-CV-02477

           Plaintiff,                          (Judge Brann)

     v.

BRENDA L. TRITT, et al.,

          Defendants.

                                 ORDER

                               MAY 5, 2020

    In accordance with the accompanying Memorandum Opinion, IT IS

HEREBY ORDERED that:

    1.    Defendants’ Motion for Summary Judgment, Doc. 150, is GRANTED;

    2.    The Clerk of Court is directed to ENTER JUDGMENT in favor of
          Defendants and as against Plaintiff; and

    3.    The Clerk of Court is directed to CLOSE this matter.



                                         BY THE COURT:


                                         s/ Matthew W. Brann
                                         Matthew W. Brann
                                         United States District Judge
